DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/27/2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-12 & 14-21 are allowed.
REASONS FOR ALLOWANCE

See PTAB Decision dated 10/18/2021.
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
A power management system for one or more wind turbines connected to a power supply with a limited capacity, the one or more wind turbines comprising one or more power consuming units, wherein the power management system comprises: 
a dispatcher connected to the power supply and configured to: 
access an available capacity of the power supply; 
determine a base load for the power supply that is applied to requests for power consumption from the one or more power consuming units, wherein the base load is less than the available capacity; and 
based on the available capacity, determine whether to allow or deny the requests for power consumption to be fulfilled by the power supply; and 
a requester connected to the one or more power consuming units, the requester configured to: 
receive a first request for power consumption from a first power consuming unit of the one or more power consuming units; 

compare the first request with the base load; 
allow, without forwarding the first request to the dispatcher, the first request to be fulfilled by the power supply when the first request does not exceed the base load; and 
forward the first request to the dispatcher when the first request exceeds the base load.
Therefore, with respect to Claim 14 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of power management of one or more wind turbines connected to a power supply with a limited capacity, the one or more wind turbines comprising one or more power consuming units, the method comprising: 
receiving an instruction to operate a first power consuming unit of the one or more power consuming units; 
determining an amount of power for operating the first power consuming unit; 
determining, using information received from a dispatcher connected to the power supply, a base load for the power supply up to which the first power consuming unit is allowed to consume power from the power supply without forwarding a request to the dispatcher, wherein the base load is less than an available capacity of the power supply; 
comparing the amount of power with the base load; and 
responsive to determining the amount of power does not exceed the base load, allowing the first power consuming unit to consume the amount of power.
Therefore, with respect to Claim 15 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A wind turbine system comprising: 
one or more wind turbines connected to a power supply with a limited capacity, wherein the one or more wind turbines comprise one or more power consuming units; and 
a power management system comprising: 
a dispatcher connected to the power supply and configured to: 
access an available capacity of the power supply; 

based on the available capacity, determine whether to allow or deny the requests for power consumption to be fulfilled by the power supply; and 
a requester connected to the one or more power consuming units, the requester configured to: 
receive a first request for power consumption from a first power consuming unit of the one or more power consuming units; 
receive information from the dispatcher about the base load; 
compare the first request with the base load; 
allow, without forwarding the first request to the dispatcher, the first request to be fulfilled by the power supply when the first request does not exceed the base load; and 
forward the first request to the dispatcher when the first request exceeds the base load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH ORTEGA/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832